Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2.	This application contains claims directed to the following patentably distinct species:
 Species A – figures 1-4
Species B – figures 5-6
Species C – figures 7-9
Species D – figures 10-11 and 17
Species E – figures 12-15
Species F – figures 16-17
Species G – figure 18
Species H – figure 19-22
Species I – figure 23
Species J – figure 24
Species K – figure 25
Species L – figure 26

Species N – figures 28-33
Species O – figures 34-41
The species are independent or distinct because each of the above identified species has different structural features such as for Species A, the retaining clips (applicant’s reference numeral 28) which extend out from the sidewall(18) of the body(12) and then extend upwardly to engage the hat(16) to secure the hat to the body. For Species B, the mating fasteners(32,33) one each on the body(12) and the hat(16). For Species C, the recesses(50) only in the body and the securing fasteners(52,53) disposed inside the assembled headwear device and above the recesses. For Species D, large openings(80,88) in each of the body and hat and mating fasteners(82,83) on the sides of the openings(80,88). For Species E, the mounts(106,108) having corresponding fasteners(112). For Species F, the straps(76,78) attached at the lower edge of the hat. For Species G, openings(304) on each side of larger opening(308) for receiving the straps(76,78). For Species H, the opening(412) provides an open rear for the hat(402), smaller straps(406,408) with the straps connected together via a fastener(410) and being adjustable via slide adjuster(414). For Species I, the continuous strap(506) connected through the slide adjuster(514) and attached to lower fastener strap(510). For Species J, the fastener strap having folded over portion(536) with corresponding seam(532) and channel(534). For Species K, the fastener strap having smaller folded over portion(546), seam(542) and channel(544) providing for the strap(506) to slide in the channel(544). For Species L, the fastener strap having fastener portions(550A,550B) connected via pin(552). For Species M, the lower fastener strap(530) slides along the strap(606) via the channel(534). For Species N, the fastener strap(710,711) slides along both straps(706,707) on each side of the headwear device. For Species O, the slide 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: there is a search and examination burden in that each identified species requires different text searches not required by the other identified species such as for Species A, the term clip and clip near upward. For Species B, fastener near mate/mated/mating and fastener near bottom and fastener near top. For Species C, the term recess and fastener near above. For Species D, fastener near opening and fastener near side. For Species E, the term mount and mount near fastener. For Species F, hat near edge, edge near lower/bottom and strap near lower/bottom. For Species G, opening or aperture near small/smaller, opening or aperture near large/larger, larger near smaller, opening or aperture near strap. For Species H, hat near rear, rear near open and slide near adjust/adjuster/adjustable. For Species I, strap near continuous, strap near lower, strap near fastener. For Species J, fold/folded/folding, seam and channel. For Species K, strap near channel and strap near slide/sliding/slidable. For Species L, pin. For Species M, strap near lower, strap near upper, lower near upper, lower near slide/sliding/slidable. For Species N, fastener near strap, hat near strap, fastener near side and strap near side. For Species O, fastener near side, strap near side and slide near adjust/adjusted/adjustable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643